Title: James H. Blake to James Monroe, 31 December 1813 (Abstract)
From: Blake, James H.
To: Monroe, James


        § James H. Blake to James Monroe. 31 December 1813, Washington. “In consequence of the Death of Col. George Gilpin, the office of Judge of the Orphans Court in the County of Alexandria—has become vacant.
        “I have been requested to communicate to you, for the information of the President, that Col. Francis Peyton of that place would accept the appointment.
        “Col. Peytons high & respectable standing as a man—his known Patriotism and correct Republican principles—and his talents & experience—all combine—eminently to qualify him for that office.
        “Col. Peyton is a very old Inhabitant of Alexandria—several years Mayor of the Town and was appointed to the command of the Legion in that County at its first organisation, by Mr. Jefferson—which he resigned after several years holding it—when his private affairs call’d him to Kentuckey for about a year.
        
        “From my Knowledge of him & the Inhabitants—I have no hesitation in saying it would be the best appointment that could be made, and highly pleasing—at least, to the Republicans of the Town & County.
        “It has been deemed unnecessary to do more than advise the President (to whom he is known) that he would accept of the appointment.”
      